Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2006

Lindsay v. Chesney
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4900




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lindsay v. Chesney" (2006). 2006 Decisions. Paper 1018.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1018


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-177                                             NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-4900
                                ________________

                              MELVIN X. LINDSAY,

                                              Appellant

                                         v.

                 SUPT. JOSEPH W. CHESNEY; JOHN SOMMERS;
                  CHARLES ERICKSON; DAVID WILDE, Captain;
          Lt. J. R. BUBB; OFFICER OMAR HAMILTON; JOHN MACK;
              JEFFREY BEARD; MICHAEL FARNAN, Chief Counsel

                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                             (D.C. Civ. No. 04-cv-0180)
                   District Judge: Honorable William W. Caldwell


          Submitted for Possible Dismissal under 28 U.S.C. § 1915(e)(2)(B)
                                  March 30, 2006

    BEFORE: ROTH, FUENTES and VAN ANTWERPEN, CIRCUIT JUDGES.

                               (Filed: May 31, 2006 )

                            _______________________

                                    OPINION
                            _______________________
PER CURIAM

       Melvin X. Lindsay appeals the order of the United States District Court for the

Middle District of Pennsylvania granting summary judgment in favor of the defendants in

his in forma pauperis civil rights action. We will dismiss the appeal pursuant to 28

U.S.C. § 1915(e)(2)(B).

       In January 2004, Lindsay filed a pro se complaint pursuant to 42 U.S.C. § 1983,

alleging that the defendants placed him in administrative custody and transferred him to

another correctional facility in retaliation for filing a religious accommodations request

asserting his First Amendment right to practice his Nation of Islam faith. Lindsay sought

injunctive and declaratory relief, and damages. In response, the defendants filed a motion

for summary judgment asserting that Lindsay was placed in administrative custody and

transferred because he was attempting to engage in unauthorized group activities at the

prison. Lindsay did not respond to the defendants’ motion.

       The District Court adopted the report and recommendation of the magistrate judge

and granted defendants’ motion.1 Lindsay timely filed a notice of appeal.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Having granted

Lindsay leave to proceed in forma pauperis on appeal, we must now determine whether

   1
     The District Court dismissed Lindsay’s motion to compel return of legal material and
to interview a witness. The District Court determined that Lindsay failed to specifically
identify what the legal material was in the motion. Also, the District Court questioned the
relevance of the witness’ testimony and noted that Lindsay had ample time to obtain this
evidence during the extended discovery period. We agree with the District Court’s
disposition of the motion.

                                             2
his appeal should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). An appeal may be

dismissed under § 1915(e)(2)(B) if it has no arguable basis in law or fact. See Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Summary judgment is proper only if there is no

genuine issue of material fact and if, viewing the facts in the light most favorable to the

non-moving party, the moving party is entitled to judgment as a matter of law. See

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001). If the moving party meets the

initial burden of establishing that there is no genuine issue, the burden shifts to the non-

moving party to produce evidence of a genuine issue for trial. Id.

       In order to state a claim for retaliation under § 1983, a plaintiff must allege that (1)

the conduct which led to the alleged retaliation was constitutionally protected; (2) he

suffered some “adverse action” at the hands of prison officials; and (3) there was a causal

connection between the exercise of his constitutional rights and the adverse action taken

against him. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001).

       In the accommodations request, Lindsay requested separate Nation of Islam

services, or wanted the group to be allowed to meet. Lindsay does have a constitutional

right to ask for religious accommodations and to engage in some religious activities.2

See, e.g., O’Lone v. Shabazz, 482 U.S. 342, 348 (1987). Moreover, contrary to the



   2
     This right to worship, however, does not necessarily entail an unlimited right to
group worship, especially when such an exercise poses “the likelihood of disruption to
prison order or stability, or otherwise interfere[s] with the legitimate penological
objectives of the prison environment.” See Jones v. North Carolina Prisoners’ Labor
Union, 433 U.S. 119, 132 (1977); see also Rauser, 241 F.3d at 334.

                                              3
District Court’s ruling below, Lindsay’s confinement in administrative custody and

transfer to another facility could constitute “adverse actions” for purposes of a retaliation

claim. See Allah v. Seiverling, 229 F.3d 220, 224 (3d Cir. 2000) (holding that retaliation

may be actionable even when the retaliatory action does not involve a liberty interest).

       However, Lindsay cannot show a causal connection between his filing the

religious accommodations request and the defendants’ alleged retaliation against him. It

is mere speculation on Lindsay’s part that he was placed in administrative custody and

transferred to another facility as a direct result of his accommodations request or his

desire to practice his religion. To the contrary, the defendants presented evidence that

Lindsay was punished for engaging in unauthorized group activity. See Def.’s Br., 5.

Lindsay has not set forth any facts or evidence as required by the summary judgment

standard to contradict the defendants’ evidence. See Saldana, 260 F.3d at 232. The

defendants averred that some groups, including the Nation of Islam and the Aryan

Brotherhood, have a history of militant activity in prison. See Def.’s Br., 7. Thus, prison

officials are vigilant in enforcing the ban on unauthorized group activity, especially in a

setting where religious and racial tensions intersect. Unquestionably, Lindsay’s right to

engage in religious activity is not so broad as to encompass an unlimited right to engage

in whatever unauthorized group meetings he wishes. See Jones, 433 U.S. at 132. For

instance, inmates may not congregate, hold group meetings, or form any organizations

without prior approval from the superintendent. See Def.’s Br., 7. As a result of



                                              4
Lindsay’s actions, which are not disputed, the defendants placed him in administrative

custody and ultimately transferred him to another facility. See Def.’s Br., 8. Lindsay’s

retaliation claim fails because the defendants established that they “would have made the

same decision[s] absent [Lindsay’s filing the accommodations request] for reasons

reasonably related to a legitimate penological interest” which, here, would be crime

deterrence and institutional security. See Rauser, 241 F.3d at 334.

         Because Lindsay did not meet his burden of producing evidence of a genuine issue

for trial, his appeal will be dismissed under 28 U.S.C. § 1915(e)(2)(B) for lack of legal

merit.




                                             5